PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JOSEPH R. PARRISH, Personal             
Representative of Tony Marcel Lee,
deceased,
                  Plaintiff-Appellee,
                 v.
PAUL CLEVELAND,
             Defendant-Appellant,
                and
COMMONWEALTH OF VIRGINIA; FRANK
NEWMAN; KEVIN BALDASSARI; KEVIN
PONSART; PAUL THOMPSON; JOHN
                                           No. 02-2306

DOOLEY; KEVIN GARLOW; BRIAN
WANCIK; COUNTY OF FAIRFAX; JOHN
THOMAS MANGER, in his official
capacity as Chief of the Fairfax
County Police Department; STAN G.
BARRY, in his official capacity as
the Sheriff of Fairfax County,
Virginia; JOHN DOES 1-20; JANE
DOES 1-20,
                          Defendants.
                                        
2                      PARRISH v. CLEVELAND



JOSEPH R. PARRISH, Personal             
Representative of Tony Marcel Lee,
deceased,
                  Plaintiff-Appellee,
                 v.
PAUL THOMPSON; JOHN DOOLEY,
            Defendants-Appellants,
                and
PAUL CLEVELAND; COMMONWEALTH OF
VIRGINIA; FRANK NEWMAN; KEVIN                No. 02-2307
BALDASSARI; KEVIN PONSART; KEVIN
GARLOW; BRIAN WANCIK; COUNTY OF
FAIRFAX; JOHN THOMAS MANGER, in
his official capacity as Chief of the
Fairfax County Police Department;
STAN G. BARRY, in his official
capacity as the Sheriff of Fairfax
County, Virginia; JOHN DOES 1-20;
JANE DOES 1-20,
                          Defendants.
                                        
                        PARRISH v. CLEVELAND                     3



JOSEPH R. PARRISH, Personal             
Representative of Tony Marcel Lee,
deceased,
                  Plaintiff-Appellee,
                 v.
KEVIN GARLOW; BRIAN WANCIK,
           Defendants-Appellants,
                and
PAUL CLEVELAND; COMMONWEALTH OF
VIRGINIA; FRANK NEWMAN; KEVIN                    No. 02-2308
BALDASSARI; KEVIN PONSART; PAUL
THOMPSON; JOHN DOOLEY; COUNTY OF
FAIRFAX; JOHN THOMAS MANGER, in
his official capacity as Chief of the
Fairfax County Police Department;
STAN G. BARRY, in his official
capacity as the Sheriff of Fairfax
County, Virginia; JOHN DOES 1-20;
JANE DOES 1-20,
                          Defendants.
                                        
           Appeals from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
             Leonard D. Wexler, Senior District Judge.
                          (CA-02-582-A)

                      Argued: October 30, 2003

                       Decided: June 18, 2004

     Before LUTTIG, WILLIAMS, and KING, Circuit Judges.



Reversed and remanded with instructions by published opinion. Judge
Williams wrote a separate opinion and announced the judgment of the
4                        PARRISH v. CLEVELAND
court. Judge King wrote an opinion concurring in the judgment. Judge
Luttig wrote a dissenting opinion.


                              COUNSEL

ARGUED: Robert Marvel Ross, Assistant County Attorney, OFFICE
OF THE COUNTY ATTORNEY, Fairfax, Virginia; John J. Brandt,
BRANDT, JENNINGS, ROBERTS & SNEE, P.L.L.C., Falls Church,
Virginia, for Appellants. Peter Christopher Grenier, BODE & GRE-
NIER, L.L.P., Washington, D.C., for Appellee. ON BRIEF: David P.
Bobzien, County Attorney, Peter D. Andreoli, Jr., Deputy County
Attorney, OFFICE OF THE COUNTY ATTORNEY, Fairfax, Vir-
ginia; James R. Parrish, BRANDT, JENNINGS, ROBERTS & SNEE,
P.L.L.C., Falls Church, Virginia; David J. Fudala, SUROVELL,
MARKLE, ISAACS, DAVIS & LEVY, P.L.C., Fairfax, Virginia, for
Appellants. Saul Jay Singer, BODE & GRENIER, L.L.P., Washing-
ton, D.C., for Appellee.


                              OPINION

WILLIAMS, Circuit Judge:

   Early in the evening of May 22, 2001, Fairfax County police offi-
cers arrested Tony Marcel Lee on suspicion of being drunk in public.
After processing Lee at a substation and placing a "spit mask" over
his head, the officers placed the handcuffed Lee in the back of a
police van to transport him to an adult detention center, where medi-
cal care was available for intoxicated detainees. En route, Lee vom-
ited and later died. An autopsy revealed the cause of death to be
aspiration of gastric content and positional asphyxia, with Lee’s 0.35
percent blood alcohol content being a contributing cause. Appellee
Joseph R. Parrish, acting as personal representative for Lee, brought
suit against the five individual officers who handled Lee while he was
in custody (the "officers" or "individual defendants"), raising a variety
of state and federal claims, including claims that each of the officers
violated Lee’s Fourteenth Amendment Due Process rights in that each
                         PARRISH v. CLEVELAND                          5
was deliberately indifferent to a serious risk of physical harm to Lee.1
The district court denied summary judgment to the officers, summa-
rily rejecting their assertions of qualified immunity. The officers
appeal the denial of qualified immunity, and we reverse.

                                   I.

                                   A.

   Viewed in the light most favorable to the plaintiff, Winfield v. Bass,
106 F.3d 525, 535 (4th Cir. 1997) (en banc), the relevant facts are as
follows. On the evening of May 22, 2001, Officer Paul Cleveland of
the Fairfax County Police Department, one of the defendants below,
responded to a reported larceny at a convenience store. After taking
a description of the alleged perpetrators from the convenience store
attendant, Cleveland searched the area nearby and discovered a man,
later identified as Lee, in a wooded area adjacent to the store who
matched one of the descriptions provided by the attendant. Lee was
shirtless, appeared to be intoxicated, was drooling from his mouth,
and had several cuts and abrasions across his body. Cleveland placed
Lee under arrest on suspicion of being drunk in public, handcuffed
him in accordance with standard practice, placed him in the back of
his cruiser, and drove him to the Mount Vernon Satellite Intake Facil-
ity (the police station) for processing. Lee vomited several times
along the way to the station. Upon his arrival at the police station,
Cleveland was met in the sally port area by Officer Paul Thompson
and Deputy Sheriffs Brian Wancik and Kevin Garlow, all of whom
are co-defendants in this case. When Thompson arrived at the scene,
Lee was lying prone in the back of the cruiser, with his feet in the
floorboard area behind the driver’s seat and his head on the back seat
behind the passenger seat. On the floorboard behind the passenger
  1
   Parrish also raised claims against Fairfax County, the county police
chief, and the county sheriff (collectively, the "municipal defendants").
The district court granted summary judgment to the municipal defen-
dants, which Parrish cross-appealed. We dismissed Parrish’s cross-
appeal prior to oral argument for lack of jurisdiction in accordance with
our holding in Taylor v. Waters, 81 F.3d 429, 437 (4th Cir. 1996).
Accordingly, we do not discuss further the claims against the municipal
defendants.
6                        PARRISH v. CLEVELAND
seat and beneath Lee’s head was a quantity of liquid that appeared to
be a combination of vomit and mucous. Lee also had some of this
substance on his shoulder. After some effort, Cleveland, Thompson,
Wancik and Garlow were able to get Lee to sit upright in the back
seat of the cruiser with his feet on the pavement outside the cruiser.
At this point, the officers observed that Lee had a large quantity of
fluid inside his mouth and asked him to spit it out. Lee refused to do
so and rolled the contents around in his mouth. Second Lieutenant
John L. Dooley, also a defendant in this case, overheard this exchange
and recommended that one of the officers get a large garbage can for
Lee to spit in. When Lee spat into the garbage can, Deputy Wancik
noticed that the substance that Lee expectorated contained "red
specks." (J.A. at 684-85.)

   Although Lee had not attempted to spit at anyone, Lee was drool-
ing heavily and was intoxicated. Given that intoxicated individuals
tend to behave unpredictably and knowing that the officers would be
handling Lee, Wancik decided that, based on the red specks he had
seen, a "spit mask" should be used on Lee to prevent the spread of
any bloodborne pathogens that Lee might be carrying. Wancik
retrieved a "TranZport Hood"2 spit mask from a filing cabinet,
removed it from its packaging, and returned to the sally port area
where the other officers were attending to Lee.3 Wancik had no expe-
   2
     The TranZport Hood is specifically designed to be used on detainees
when a risk of officers’ exposure to infectious disease is present. The
exemplar mask, provided as part of the joint appendix, is shaped like a
bag or hood and goes entirely over the detainee’s head and neck and con-
sists of three sections. The top-most portion of the mask is made of a fine
nylon netting that is open and see-through and covers from the top of the
detainee’s head to beneath the nose. The middle portion of the mask,
beginning below the nose and separated from the top portion by a thin
elastic band that is less than one-quarter inch wide, is made of a breath-
able bacteria-filtering medical fabric that very loosely covers the detain-
ee’s mouth and chin area. The medical fabric is not form-fitting, but
rather acts as a pouch around the wearer’s head. Beneath the bacteria-
filtering medical fabric is the bottom-most section, a four-inch sleeve
made of a gauzy lightweight elasticized material that fits snugly,
although not tightly, around the detainee’s neck and is easily stretchable
or expandable.
   3
     Wancik did not read the directions that the manufacturer included in
the mask’s packaging. Those instructions state that the TranZport Hood
                         PARRISH v. CLEVELAND                            7
rience with the TranZport Hood specifically and never previously had
used any type of spit mask on a detainee.

   Upon returning to Cleveland’s cruiser, Wancik asked the other offi-
cers if they thought that the spit mask should be used. Like Wancik,
the other officers had neither any formal training on the use of the
TranZport Hood or any other type of spit mask, nor any direct experi-
ence in the use of spit masks. Cleveland, Dooley, and Garlow none-
theless agreed with Wancik that the use of the mask was warranted
under the circumstances. Wancik placed the mask over Lee’s head
while Lee was seated in the backseat of the cruiser, applying the spit
mask so that Lee’s nose was not covered by the filtering fabric.4
According to Wancik, the mask fit loosely around Lee’s neck, so that
if any liquid were to flow into the mask from Lee’s mouth, it "easily"
would flow out of the bottom. (J.A. at 439.) During the forty-five
minutes to one hour from the time that Wancik placed the mask over
Lee’s head until the time Lee left in the police van, Lee was conscious
and able to communicate. During this time period, Lee did not vomit
or indicate that he needed to vomit,5 although he did spit into the
mask several times. No one observed any fluid flow out of the bottom
of the mask.

should not be used on an individual who is vomiting: "DO NOT USE on
anyone that is vomiting, having difficulty breathing, or is bleeding pro-
fusely from the mouth or nose area." (J.A. vol. V.)
   4
     Throughout his opinion, the dissent states that the spit mask fit over
Lee’s "mouth and nose." See, e.g., post at 31 (emphasis added). Although
technically an accurate statement — the mask in its entirety fit over
Lee’s head — this description of the mask’s fit should not create the mis-
impression that the bacteria filtering medical fabric fit over Lee’s nose,
which it did not.
   5
     Throughout his opinion, the dissent calls Lee a "vomiting man." Post
at 30, 32, 47. This characterization suggests that Lee was vomiting
repeatedly and continuously throughout his detention. As explained in
the text above, Lee did not vomit from the time he was unloaded at the
station, when, upon the request of the officers, he expectorated the fluid
containing the red specks, to some unknown time on the ride to the adult
detention center.
8                        PARRISH v. CLEVELAND
   After Wancik placed the mask over Lee’s head, Cleveland and
Thompson escorted Lee into the station. Shortly thereafter, Thompson
left the station and had no further contact with Lee. Inside the station,
Cleveland conducted a records check on Lee (which revealed that Lee
been arrested twenty-one times for being drunk in public between
1987 and 2001) and obtained an arrest warrant charging Lee with
being drunk in public, while the other officers monitored Lee. During
this time period, the officers noticed a small abrasion on Lee’s fore-
head and decided to call the Fairfax County Fire and Rescue Depart-
ment to assess this injury as well as Lee’s level of intoxication. EMT
Kathleen Earl and Firefighter Roosevelt Carson, both of whom were
trained emergency medical technicians (EMTs), responded and exam-
ined Lee in the station. EMT Earl saw the abrasion through the net
portion of the mask, and, given the officers’ concern about the possi-
bility that Lee might spit, EMT Earl decided to conduct the examina-
tion of Lee without removing the mask. The mask did not hinder
EMT Earl’s evaluation, and she concluded that Lee’s head injury did
not require treatment. EMT Earl was told that Lee was intoxicated,
and she herself noticed that his demeanor was consistent with a per-
son who was intoxicated — he appeared "sleepy," (J.A. at 1472), and
had become "agitated" with a sheriff’s deputy who was assisting Earl
with the examination, (J.A. at 1470). At some point during her exami-
nation, EMT Earl asked the officers about the use of the mask and
specifically inquired about what might happen should Lee vomit with
the mask over his head. One of the officers (in all likelihood Wancik,
although EMT Earl later could not recall which one)6 explained that
the vomit would flow out the bottom of the mask. There is no evi-
dence in the record that EMT Earl, or any other person then present,
questioned this assessment of the mask’s fit or cautioned the officers
about any risk to Lee associated with the spit mask.

  After the EMTs had examined Lee and Cleveland had obtained the
warrant, the officers determined that, although he was conscious, Lee
was too intoxicated to be held at the station, and they decided that
Cleveland should transport Lee to the adult detention center where
better medical care was available should Lee need it. Dooley directed
    6
   Because we view the facts in the light most favorable to Parrish, we
interpret this evidence to indicate that, on that evening, only Wancik
expressed this view about the mask’s fit.
                         PARRISH v. CLEVELAND                            9
that, in accordance with "accepted practice and procedure," Cleveland
use a police van that had been specially modified to transport prisoners.7
(J.A. at 1332.) The front seat of the van was separated from the back
area by a metal divider with a small window in the middle. The back
of the van was separated into a left chamber and a right chamber by
another metal divider that was solid at the bottom and open mesh at
the top. The right chamber was sixty-seven inches long and approxi-
mately thirty-four inches wide. A thirteen-inch high bench occupied
fourteen inches of the width of the chamber, thus leaving a floor
space approximately twenty inches wide. The right chamber was
slightly narrower than the left and was not visible to the driver of the
van through the window. The van had an intercom but, as Cleveland
discovered while checking the van, the intercom system was not
working.

   Once the van was in position, Cleveland, Dooley, Wancik and Gar-
low carried Lee out to the van. They were accompanied by EMT Earl.
In deciding how to place Lee in the van, a number of factors con-
cerned the officers. First, the officers determined that Lee should not
be placed on the bench because of the risk he would roll off of it and
injure himself. Next, Dooley expressed concern about the possibility
of positional asphyxiation, which can occur when an intoxicated per-
son is placed on his stomach with his hands restrained behind his
back, and determined that Lee should not be placed on his stomach.
Most importantly, Dooley and EMT Earl expressed concern that Lee
might vomit while in the van and thus determined that he should not
be placed on his back either. Dooley accordingly directed that Lee be
  7
    There are conflicting statements in the record regarding the motive for
transporting Lee in a police van instead of a police cruiser. Officer Doo-
ley testified that, in the backseat of the cruiser, Lee would not remain
seated upright and thus might bang his head on the plexiglass divider
between the front and back seats, whereas in the back of the van, Dooley
and the other officers figured, Lee would have more room to stretch out
and would be at less risk of injuring himself. In contrast, Lieutenant
Brenda Akre stated that transporting intoxicated individuals in a police
van "was the accepted and established procedure because the wagon is
much easier to clean up should a prisoner vomit during transport." (J.A.
at 1332.) To the extent this evidence is material and conflicts, we view
it in the light most favorable to Parrish.
10                       PARRISH v. CLEVELAND
placed on his side on the floor of the van so that his airway would
remain open. The officers, in the presence of EMT Earl, complied
with Dooley’s instruction, placing Lee on his left side on the floor of
the van, on the narrower passenger side of the partition. The officers
then tilted Lee’s head so that his airway would remain free were he
to vomit and positioned Lee’s legs so that he would remain on his
side during the transport. The officers did not remove the spit mask
and, in accordance with standard police practice, left Lee’s hands
cuffed behind his back. No one rode with Lee in the rear of the van.

   Cleveland then drove to the adult detention center, a trip that took
approximately 30 minutes. Because the van’s intercom was not work-
ing, Cleveland’s ability to hear Lee was impaired.

   When Cleveland arrived at the adult detention center and attempted
to rouse Lee, Lee did not respond. A sheriff’s deputy who was assist-
ing Cleveland then called for medical assistance. Cleveland remained
with Lee and continued to attempt to rouse him until the medic
arrived. The medic removed Lee’s mask and noted that it contained
vomit. The medic attempted CPR but was unsuccessful. Lee was then
transported to the Inova Fairfax Hospital, where he was pronounced
dead at 11:06 p.m. A subsequent autopsy revealed the cause of death
to be "aspiration and positional asphyxia" with a contributing cause
being "ethanol intoxication." (J.A. at 280.) Lee’s blood alcohol con-
tent was 0.35 percent.

                                    B.

   Parrish, acting as Lee’s personal representative, filed suit against a
number of individual officers in their individual capacities, including
the five mentioned above,8 as well as the municipal defendants, alleg-
ing violations of federal constitutional law and state tort law. On April
24, 2002, the officers removed the action to the United States District
Court for the Eastern District of Virginia, and on August 5, 2002, Par-
  8
   Prior to the district court’s ruling on the motions for summary judg-
ment that are at issue in this appeal, Parrish voluntarily dismissed claims
against three officers. The five officers mentioned above — Cleveland,
Wancik, Garlow, Thompson, and Dooley — are the only defendants
remaining in the action who are being sued in their individual capacities.
                         PARRISH v. CLEVELAND                           11
rish filed a second amended complaint (the complaint), which remains
Parrish’s operative pleading. Relevant to this appeal, Parrish alleged
in his complaint that the individual defendants violated Lee’s Four-
teenth Amendment rights in that they acted with deliberate indiffer-
ence both to a substantial risk of serious harm (Count 1) and to Lee’s
serious medical need (Count 2), violated Lee’s Fourth Amendment
right to be free from unreasonable restraint (Count 3), and violated
Lee’s Fourth and Fourteenth Amendment rights by failing to remedy
their colleagues’ deprivations of constitutional rights (Count 4). Par-
rish also asserted claims against the individual defendants under state
law for wrongful death (Counts 6 and 7).

   After discovery, each individual defendant filed a motion for sum-
mary judgment based on the defense of qualified immunity. In an
order issued without opinion or any explanation on the record, the dis-
trict court denied the individual defendants’ requests for qualified
immunity as to Counts 1 through 4. The individual defendants timely
appealed.

                                    II.

   Under 28 U.S.C.A. § 1291 (West 1993), we have jurisdiction to
review final orders of district courts. Under the collateral order doc-
trine, a district court order is final, "even if it does not terminate pro-
ceedings in the district court, so long as it conclusively determines the
disputed question, resolves an important issue completely separate
from the merits of the action, and would be effectively unreviewable
on appeal from a final judgment." Gray-Hopkins v. Prince George’s
County, 309 F.3d 224, 229 (4th Cir. 2002) (citing Cohen v. Beneficial
Indus. Loan Corp., 337 U.S. 541 (1949)). Because qualified immunity
is an immunity from suit, and not merely an immunity from liability,
"it is effectively lost if a case is erroneously permitted to go to trial."
Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). Accordingly, a district
court’s order denying a defendant’s claim of qualified immunity is a
qualifying order under the collateral order doctrine and thus is review-
able immediately. Gray-Hopkins, 309 F.3d at 229. We review the
denial of qualified immunity de novo, using our full knowledge of rel-
evant precedent and limiting our review to the district court’s legal
conclusions. Winfield, 106 F.3d at 529, 535.
12                       PARRISH v. CLEVELAND
                                    A.

   To determine whether the individual defendants here are entitled to
qualified immunity, we must make a two-step inquiry "in proper
sequence." Saucier v. Katz, 533 U.S. 194, 200 (2001). As a threshold
matter, we must determine whether, "[t]aken in the light most favor-
able to the party asserting the injury, . . . the facts alleged show [that]
the officer’s conduct violated a constitutional right." Id. at 201. If the
facts, so viewed, do not establish a violation of a constitutional right,
the inquiry ends, and the plaintiff cannot prevail. Id. If the facts do
establish such a violation, the next step is to determine whether the
right violated was "clearly established" at the time of the alleged
offense. Id. In determining whether the right violated was "clearly
established," we define the right "in light of the specific context of the
case, not as a broad general proposition[.]" Id. "If the right was not
‘clearly established’ in the ‘specific context of the case’ — that is, if
it was not ‘clear to a reasonable officer’ that the conduct in which he
allegedly engaged ‘was unlawful in the situation he confronted’ —
then the law affords immunity from suit." Clem v. Corbeau, 284 F.3d
543, 549 (4th Cir. 2002) (quoting Saucier, 533 U.S. at 201). With this
framework in mind, we turn to the specific claim of immunity here.

                                    B.

   Although Parrish asserts four independent constitutional claims in
the complaint, his claims boil down to one relevant question: whether
the individual defendants9 violated Lee’s Fourteenth Amendment
rights as a pre-trial detainee through their deliberate indifference to a
substantial risk of physical harm to Lee.10
  9
    By the time the officers decided to transport Lee to the Adult Deten-
tion Center, the decision that created the risk of harm to Lee, Officer
Thompson had left the police station. Therefore, there is no colorable
Fourteenth Amendment claim against Thompson, and we reverse on this
basis the denial of qualified immunity as to him.
   10
      Counts 1 and 2 form the core of Parrish’s Fourteenth Amendment
claim, and although they technically allege distinct violations — i.e.,
deliberate indifference to a substantial risk of physical harm (Count 1),
and deliberate indifference to serious medical need (Count 2) — the stan-
dard of liability is the same, and therefore independent analysis of each
                          PARRISH v. CLEVELAND                           13
   As a general matter, "[o]nly governmental conduct that ‘shocks the
conscience’ is actionable as a violation of the Fourteenth Amend-
ment." Young v. City of Mount Ranier, 238 F.3d 567, 574 (4th Cir.
2001) (quoting County of Sacramento v. Lewis, 523 U.S. 833, 845-46
(1998)). The degree of culpability on the part of a governmental actor
that is sufficient to shock the conscience will depend on the circum-
stances of any given case. Id. In cases where the government is
accused of failing to attend to a detainee’s serious medical needs, and
in cases where the government is accused of failing to protect a
detainee from a substantial risk of physical harm, "conduct that
amounts to ‘deliberate indifference’ . . . is viewed as sufficiently
shocking to the conscience that it can support a Fourteenth Amend-
ment claim."11 Id. at 575.

   "Deliberate indifference is a very high standard — a showing of
mere negligence will not meet it." Grayson v. Peed, 195 F.3d 692,
695 (4th Cir. 1999). An officer is deliberately indifferent to a substan-
tial risk of harm to a detainee when that officer "knows of and disre-
gards" the risk. Farmer v. Brennan, 511 U.S. 825, 837 (1994). In
order to be liable under this standard, "the official must both be aware
of facts from which the inference could be drawn that a substantial
risk of serious harm exists, and he must also draw the inference." Id.
Stated somewhat differently, "[d]eliberate indifference requires a
showing that the defendants actually knew of and disregarded a sub-
stantial risk of serious injury to the detainee or that they actually knew

count is unnecessary. See Young v. City of Mount Ranier, 238 F.3d 567,
575 (4th Cir. 2001). Parrish effectively abandoned the alleged Fourth
Amendment violation in Count 3 as a basis for sustaining the district
court’s denial of qualified immunity, and wisely so, as the Fourth
Amendment does not govern the treatment of pre-trial detainees. Riley v.
Dorton, 115 F.3d 1159, 1164 (4th Cir. 1997) (en banc). Finally, liability
under Count 4 is entirely derivative of any liability under Counts 1 and
2, and thus requires no separate analysis.
   11
      This standard is the same as that which applies in cases arising under
the Eighth Amendment, where prison officials are accused of deliberate
indifference to a substantial risk of serious harm to prison inmates. See
Young, 238 F.3d at 575. Accordingly, those cases are relevant to the
Fourteenth Amendment claim here.
14                      PARRISH v. CLEVELAND
of and ignored a detainee’s serious need for medical care." Young,
238 F.3d at 575-76 (emphases added).

   Liability under this standard thus requires two showings. First, the
evidence must show that the official in question subjectively recog-
nized a substantial risk of harm. It is not enough that the officers
should have recognized it; they actually must have perceived the risk.
Rich v. Bruce, 129 F.3d 336, 340 n.2 (4th Cir. 1997). Second, the evi-
dence must show that the official in question subjectively recognized
that his actions were "inappropriate in light of that risk." Id. As with
the subjective awareness element, it is not enough that the official
should have recognized that his actions were inappropriate; the offi-
cial actually must have recognized that his actions were insufficient.
See Brown v. Harris, 240 F.3d 383, 390-91 (4th Cir. 2001).

   Although the deliberate indifference standard requires a showing of
actual knowledge as to both elements, it "is a question of fact subject
to demonstration in the usual ways, including inference from circum-
stantial evidence." Farmer, 511 U.S. at 842. Thus, "a factfinder may
conclude that [an officer] knew of a substantial risk from the very fact
that the risk was obvious." Id. But, it is not enough that a reasonable
officer would have found the risk to be obvious. Rich, 129 F.3d at
339-40. Rather, the risk of injury must be "so obvious that the fact-
finder could conclude that the [officer] did know of it because he
could not have failed to know of it." Brice v. Va. Beach Corr. Ctr.,
58 F.3d 101, 105 (4th Cir. 1995). As the Supreme Court explained in
Farmer, a plaintiff can make a prima facie case under this standard
by showing "that a substantial risk of [serious harm] was longstand-
ing, pervasive, well-documented, or expressly noted by prison offi-
cials in the past, and the circumstances suggest that the defendant-
official being sued had been exposed to information concerning the
risk and thus must have known about it. . ." 511 U.S. at 842. See, e.g.,
Odom v. S.C. Dept. of Corr., 349 F.3d 765, 771 (4th Cir. 2003) (not-
ing, in finding that the prison guards were aware of the risk to the
plaintiff, that the guards previously and contemporaneously had been
warned that the plaintiff’s assailants would attack him if given the
chance and had been instructed to remove plaintiff from his recreation
cage in light of this risk). Similarly, a factfinder may conclude that
the official’s response to a perceived risk was so patently inadequate
                         PARRISH v. CLEVELAND                         15
as to justify an inference that the official actually recognized that his
response to the risk was inappropriate under the circumstances.

   Having set forth the two general requirements for liability under
the deliberate indifference standard, we assess the evidence in the
record as to each.

                                   1.

   As to the subjective awareness prong, we must assess the extent to
which the officers recognized the risk factors attending the detention
of Lee, including the indisputably substantial risk that Lee, due to the
level of his intoxication, would aspirate his vomit if he were to vomit
during his transport to the adult detention center and that he would die
as a result. In making this assessment, it is important to remember that
to cross the threshold from mere negligence to conscience-shocking
deliberate indifference, the officers not only must recognize the facts
giving rise to the risk, but they also must draw the additional causal
inference. Rich, 129 F.3d at 338. Thus, to the extent the officers rec-
ognized any risk at all, we are concerned with the risk as they per-
ceived it, not as a reasonable officer under the circumstances should
have perceived it, id. at 339-40, Brown, 240 F.3d at 390-91, and not
as it now may be perceived enlightened by the benefit of hindsight,
Grayson, 195 F.3d at 695.

   Our decision in Rich is instructive in this regard. Rich, a prison
inmate, sued his prison guard, Bruce, on a theory of Eighth Amend-
ment deliberate indifference, because another inmate, Higgins,
attacked Rich while Rich was in Bruce’s custody. Id. at 336-38. On
the date of the events giving rise to the suit, Bruce had removed Rich
from his cell and placed him in an outdoor recreation area. Id. at 337.
While Rich was in this recreational area, Bruce removed Higgins
from his cell and placed him in an indoor recreation area, despite the
fact that prison regulations prohibited the removal of more than one
inmate at a time from his cell for recreation. Id. While Bruce was
returning Rich to his cell, Higgins escaped from the indoor recreation
area and attacked Rich. Id. The evidence showed (1) that Bruce was
aware that Higgins posed a substantial risk to every inmate in the
prison and especially to Rich, who previously had stabbed Higgins;
(2) that Bruce recognized the general risk that inmates posed to one
16                       PARRISH v. CLEVELAND
another in that particular prison; and (3) that Bruce deliberately vio-
lated regulations intended to prevent exactly the kind of inmate-on-
inmate violence that actually occurred. We held that these facts were
insufficient to justify a finding of deliberate indifference, because the
evidence did not show that Bruce recognized the unique risks created
by his actions in the case:

     These findings establish that Bruce knew, as a general mat-
     ter, that Rich was at risk from other inmates, and from Hig-
     gins in particular, and that Bruce knew that his actions were
     in violation of [prison] regulations. They do not establish,
     however, that Bruce had actual knowledge that his actions
     uniquely increased these general risks to which Rich was
     exposed each and every day he was incarcerated in disci-
     plinary segregation at [the prison]. That is, the findings do
     not establish that Bruce knew that his actions exposed Rich
     to a specific risk distinct from the general risks of violence
     from other inmates and Higgins to which Rich was always
     exposed, and of which Bruce was most certainly aware.

Id. at 339. Rich thus makes clear that officials can be liable under the
deliberate indifference standard only to the extent that they actually
appreciate the risk factors in a given case, and only to the extent they
make the causal inference that the circumstances as they perceived
them created a substantial risk of serious harm. Holding officials
accountable for risk factors that they did not actually recognize, while
permissible if negligence were the standard of culpability, is not per-
missible when deliberate indifference is the standard.

   Here, there is no dispute that the officers recognized substantial
risks associated with their detention and transportation of Lee. They
recognized that Lee was highly intoxicated and would need to be held
at a facility where medical care was available. They likewise recog-
nized that Lee had suffered an injury to his head, and even though the
injury appeared to be minor, they brought in EMTs to evaluate him.
In determining how to place Lee inside the van, the officers recog-
nized that placing Lee on the bench was not an option because he
might fall off. Importantly, they recognized that, with his hands
cuffed behind his back, Lee was at greater risk of positional asphyxia-
tion and thus concluded that he should not be placed on his stomach.
                         PARRISH v. CLEVELAND                           17
They also recognized that, given Lee’s level of intoxication, Lee was
at risk of aspirating his vomit were he to vomit and thus concluded
that he should not be placed on his back. In short, the officers recog-
nized a host of general risks associated with detaining and transport-
ing intoxicated, handcuffed individuals.

   Although it is clear that the officers recognized these more general
risks, the evidence does not show that they appreciated the incremen-
tal risk that they themselves created by leaving the spit mask over
Lee’s head during the ride to the adult detention center — i.e., the risk
that, should Lee vomit, the spit mask would trap Lee’s vomit around
his face and effectively defeat the purpose of specially placing him on
the van floor on his side with his head tilted.12

   No direct evidence in the record indicates that the officers were
aware of the distinct risk created by leaving the spit mask on Lee.
None of the officers have stated that they viewed the mask as increas-
ing the risk to Lee, and there is no evidence that EMT Earl (or anyone
else who may have been present from the time the spit mask was
placed over Lee’s head until the time Lee left the station) warned the
officers of any such risk. Cf. Odom, 349 F.3d at 771 (noting that the
guards themselves demonstrated their recognition of the risk through
their own contemporaneous statements).

   Nor, after setting aside 20/20 hindsight, as we must in conducting
this assessment, Grayson, 195 F.3d at 695, does the evidence support
a conclusion that officers here "had been exposed to information con-
cerning the [incremental] risk [associated with the spit mask] and thus
must have known about it." Farmer, 511 U.S. at 842. Cf. Odom, 349
  12
    It is assumed for the purpose of this opinion that the spit mask did,
in fact, compound the risk to Lee. The autopsy report on Lee did not
specify whether the spit mask was a contributing factor in Lee’s death,
although the pathologist who conducted the autopsy reportedly thought
"that the mask did contribute to . . . Lee’s death to the extent, if he was
conscious when he vomited, the mask would have gotten moist and
affected his ability to breath[, which] would have affected his ability to
clear his airway." (J.A. at 1326.) Nevertheless, because the evidence
must be viewed in the light most favorable to the plaintiff, the spit mask
is considered a contributing factor.
18                        PARRISH v. CLEVELAND
F.3d at 771 (noting that the officers had been warned explicitly about
the risk to the plaintiff). That is, the evidence does not show that the
incremental risk associated with the spit mask was so obvious as to
justify an inference of actual knowledge. First, at least one officer,
Deputy Wancik, when viewing the manner in which the mask fit
around Lee’s neck, came away with the impression that it fit loosely
enough such that, in the event Lee vomited, there was "plenty of room
for a lot of liquid to kind of exit out." (J.A. at 1272.) That one officer
came away with this (perhaps erroneous) impression of the mask’s fit
suggests that, at that time, the risk was not so obvious to the officers
that they could not have failed to know of it.13 Second, none of the
officers had any prior direct experience with this type of mask or any
formal training on its use, thus diminishing the plausibility of the
inference that the officers actually recognized the risk associated with
its use. In the absence of particularized evidence showing that the
officers actually had training or experience with the TranZport Hood
and therefore were familiar with the manner in which it fit and the
uses for which it was designed, it is difficult to conclude that this par-
ticular risk was obvious to the officers.

   Finally, and most importantly, EMT Earl, a trained medical profes-
sional, observed the placement of Lee in the van with the spit mask
over his head and expressed no concern. EMT Earl had ample oppor-
tunity to assess the spit mask, having earlier conducted an examina-
  13
    The manner in which the mask used on Lee actually fit around his
neck is not well-described in the record. Wancik is the only officer to
have expressed an opinion about the mask’s capacity to trap vomit, but
his view might be called into question by the fact that even though sev-
eral witnesses stated that they saw Lee spit into the mask, no one saw
any fluid flow out the bottom, which of course can be attributed to the
fact that Lee did not vomit or spit any appreciable amount of fluid into
the mask prior to his transport. Nevertheless, Wancik’s view of the
mask’s fit is not as patently unreasonable as the dissent suggests. Post at
43-44. The lower portion of the exemplar mask stretches to a circumfer-
ence of at least twenty-four inches, and the resilience of its elasticity is
minimal. Thus, it is not at all out of the question that after that neck por-
tion had been stretched in placing it over Lee’s head, it did not fit snugly
around Lee’s neck. Wancik’s testimony, therefore, to the extent it is pro-
bative as to the obviousness of the risk associated with the mask, cannot
be disregarded.
                         PARRISH v. CLEVELAND                          19
tion of Lee’s head, during which she evaluated for herself the spit
mask’s fit and function in light of the risk he might vomit. At the time
Lee was loaded into the van, EMT Earl raised again the concern that
Lee might vomit and recommended that he be placed on his side.
Notably though, she expressed no concern at that time about the spit
mask specifically and effectively agreed with the officers that placing
Lee on his side was sufficient to mitigate any risk to Lee.14 And, EMT
Earl since has stated that had she perceived any problem with the
mask, she would have stated it to the officers at that time. While the
EMT’s presence by no means immunizes the officers from liability,
the fact that a trained medical technician did not recognize the risk
associated with transporting a handcuffed inebriated person wearing
a spit mask strongly suggests that the risk was something less than
obvious.

   In sum, the evidence in the record, viewed in the light most favor-
able to Parrish, shows, at most, that the officers were subjectively
aware of the general risks attending the detention and transport of
intoxicated, handcuffed individuals. The evidence, however, does not
establish that the officers knew the spit mask exposed Lee to a spe-
cific risk distinct from the general risks of which the officers were
aware. Lest the deliberate indifference standard be transformed into
negligence, we can assess the officers’ response only in light of the
general risks that they actually recognized.

                                    2.

  Having ascertained the risk as the officers perceived it, we next
  14
    The dissent disputes EMT Earl’s role in the placement of Lee in the
van. Specifically, my colleague posits that EMT Earl could not fairly
assess the risks to Lee because she was not told that Lee had been vomit-
ing before the mask was placed over Lee’s head. Post at 48-50. But, at
the time Lee was placed in the van, EMT Earl assessed the potential
harm to Lee in full contemplation of the possibility that Lee might vomit,
which is demonstrated by her expressed concern that Lee might vomit
and her recommendation that he therefore be placed on his side. Thus,
whatever EMT Earl was or was not told earlier in the evening has no
bearing on her assessment of the risk at the time Lee was loaded into the
van.
20                         PARRISH v. CLEVELAND
must determine whether the evidence supports a finding that the offi-
cers’ response thereto was deliberately indifferent. In Farmer, the
Supreme Court noted that officials "may be found free from liability
if they responded reasonably" to a perceived risk. 511 U.S. at 844.
This observation, of course, must be true because if the official’s
response was reasonable — i.e., not negligent — then a fortiori he
was not deliberately indifferent. It does not follow, however, that
when an officer’s response is unreasonable — i.e., negligent — that
he is liable for deliberate indifference. Indeed, we have noted that an
officer’s response to a perceived risk must be more than merely negli-
gent or simply unreasonable. See Brown, 240 F.3d at 390-91 ("At
most, [the officer’s] failure to take additional precautions was negli-
gent [i.e., unreasonable under the circumstances], and not deliberately
indifferent."). If a negligent response were sufficient to show deliber-
ate indifference, the Supreme Court’s explicit decision in Farmer to
incorporate the subjective recklessness standard of culpability from
the criminal law would be effectively negated. See Rich, 129 F.3d at
340 n.2 (explaining this aspect of Farmer and noting that "[t]rue sub-
jective recklessness requires knowledge both of the general risk, and
also that the conduct is inappropriate in light of that risk"). As one of
our sister courts has explained:

       The response demanded of jail officials with actual knowl-
       edge of such risk of serious injury is that [they] not act with
       deliberate indifference. We share the concern . . . that the
       Farmer standard not be transmuted into a negligence
       inquiry. Deliberate indifference, i.e., the subjective intent to
       cause harm, cannot be inferred from a prison guard’s failure
       to act reasonably. If it could, the standard applied would be
       more akin to negligence than deliberate indifference.

       We reject the suggestion that the proper measure of the duty
       to respond of persons with the requisite knowledge ought to
       revisit negligence. Under that view negligence tossed out
       the front door re-enters through the back.

Hare v. City of Corinth, 74 F.3d 633, 649 (5th Cir. 1996) (en banc)
(internal quotation marks omitted).15 Accordingly, where the evidence
  15
     Several other circuits have come to the same conclusion. See Cava-
lieri v. Shepard, 321 F.3d 616, 622 (7th Cir. 2003) (noting that defendant
                         PARRISH v. CLEVELAND                           21
shows, at most, that an officer’s response to a perceived substantial
risk was unreasonable under the circumstances, a claim of deliberate
indifference cannot succeed.

   In contrast, we recently have found deliberate indifference where
the evidence — uncontradicted at the time the qualified immunity
determination was made — showed that the officials in question
responded to a perceived risk with subjective awareness that their
response was inappropriate. See Odom, 349 F.3d 765. Odom, a prison
inmate, alleged that prison guards had been deliberately indifferent to
the substantial risk that Odom’s fellow inmates would attempt to kill
him. Id. at 767. The evidence presented in that case, viewed in the
light most favorable to Odom, showed that Odom’s fellow inmates
started a fire to create an opportunity to attack Odom. Id. Because of
the fire, inmates were moved from their cells to outdoor chain-link
recreation cages. Id. Odom explained to prison guards that certain
other inmates would attempt to attack him, and the guards placed
those inmates in the cage adjacent to Odom. Shortly thereafter, the
guards overheard the inmates verbally threatening Odom and
observed the inmates tearing down the fence that separated them from
Odom. Id. at 767-68. In response to this developing situation, other
correctional officers directed the defendants to remove Odom from
his cage, but the defendants did not do so, and Odom’s assailants

"was not required to take perfect action or even reasonable action" in
response to perceived risk); Williams v. Kelso, 201 F.3d 1060, 1064-65
(8th Cir. 2001) (holding that, assuming that jail officials were told to
monitor a prisoner’s vital signs, "[t]he failure to follow this instruction
over a period of about seven hours . . . was a matter of negligence at
most; there was not a showing of deliberate indifference"); see also Bur-
rell v. Hampshire County, 307 F.3d 1, 8 (1st Cir. 2002) (noting without
deciding that "[c]onceivably, a response that was colorable and taken in
good faith might still be enough to negate deliberate indifference even
if it were inadequate from an objective standpoint (and thus negligent)").
But see Trammell v. Keane, 338 F.3d 155, 164 (2d Cir. 2003) (noting that
response must be "reasonable" to negate claim of deliberate indiffer-
ence); Marsh v. Butler County, 268 F.3d 1014, 1028-29 (11th Cir. 2001)
(en banc) (same); Beers-Capitol v. Whetzel, 256 F.3d 120, 132 (3d Cir.
2001) (same) Curry v. Scott, 249 F.3d 493, 506 (6th Cir. 2001) (same);
Schwenk v. Hartford, 204 F.3d 1187, 1197 (9th Cir. 2000) (same).
22                         PARRISH v. CLEVELAND
were able to enter his cage and assault him. Id. at 768. Instead, the
defendants openly mocked Odom and, through their alleged contem-
poraneous statements, indicated both that they recognized the risk to
Odom and that they believed that he somehow deserved to be beaten.
One of the officers flippantly observed that the assailants "got th[ei]r
snitch;" another scolded Odom, stating, "you should not have snitched
on them guys[,] you stupid [expletive]." Id. at 771 (alterations in orig-
inal). In light of this direct evidence that the officers actually wel-
comed the harm that befell Odom and subjectively realized that the
precautions they had taken were inadequate, the panel majority con-
cluded that the evidence, in the absence of any rebuttal from the
defendants, sufficiently supported a claim of deliberate indifference
and thus justified reversing the district court’s grant of summary judg-
ment for the defendants and remanding the matter for further proceed-
ings.16 Id. at 772.

   In contrast, the record before us here contains no evidence suggest-
ing that these officers recognized that their actions were inappropriate
under the circumstances. To the contrary, the evidence shows that the
officers believed that their actions were sufficient to mitigate the risks
created by Lee’s intoxicated condition. The officers decided to trans-
port Lee to the adult detention center where medical help would be
available if he needed it and they called in the paramedics to ensure
that Lee’s head injury did not require treatment. In making the critical
decision respecting how Lee should be placed in the van, the officers
consulted with a trained medical professional. Recognizing the risks
of aspiration and positional asphyxiation, the officers and EMT Earl
decided to place Lee on his side and the officers did so. The officers
then positioned Lee’s legs so that he would remain on his side, and
then tilted his head so that his airway would remain free should he
need to vomit.17 Neither EMT Earl nor anyone else then present
  16
      Suffice it to say, Judge Luttig and I disagreed at the time of the deci-
sion in Odom, over what the evidence in that case showed. Unfortu-
nately, that disagreement has spilled over into the disposition of this
case, and tempting though it may be to address point-by-point the dis-
sent’s characterizations of the facts and rationale of Odom that, in my
view, do not square with the majority opinion in Odom, I commend the
reader to the majority opinion in that case and urge the reader to contrast
it with the dissent’s characterization thereof here.
   17
      According to the dissent, the evidence regarding how and why the
officers placed Lee in the van must be disregarded entirely in favor of
                          PARRISH v. CLEVELAND                            23
expressed any concern that these precautions would not be sufficient.
In short, the evidence shows that the officers took precautions that
they believed (albeit erroneously) were sufficient to prevent the harm
that befell Lee. There simply is no evidence in the record, in the form
of contemporaneous statements or otherwise, to justify an inference
that the officers subjectively recognized that their precautions would
prove to be inadequate.18

the view that the positioning of Lee was "nothing more than relatively
automatic efforts to shove Lee’s legs into the compartment so that they
would fit." Post at 40. This conclusion is unsupported by the evidence
and is at odds with the uncontradicted testimony of EMT Earl. (J.A. at
1476-77.) Because that testimony is uncontradicted and no bases for the
impeachment of that testimony have been shown, we cannot ignore it.
See 9A C. Wright & A. Miller, Federal Practice & Procedure § 2527
(2d ed. 1995) (explaining, in setting forth the standard of review for
judgment as a matter of law under Rule 50, that "the jury is required to
believe . . . uncontradicted and unimpeached evidence from disinterested
witnesses"); 10A C. Wright, A. Miller & M. Kane, Federal Practice &
Procedure §§ 2727 (3d ed. 1998) ("If the movant presents credible evi-
dence that, if not controverted at trial, would entitle him to a Rule 50
judgment as a matter of law that evidence must be accepted as true on
a summary-judgment motion when the party opposing the motion does
not offer . . . evidentiary material supporting the opposing contention
. . .").
   18
      Just as we disagreed in Odom over what the evidence there showed,
Judge Luttig and I disagree now over the impact of Odom as precedent.
While Odom has some similarity to the present case because it involved
a claim of deliberate indifference to a substantial risk of harm to a detain-
ee/inmate, the similarity between that case and this one ends soon there-
after. In my view, Odom is instructive here only in its contrast to the
facts of this case. I simply disagree with the dissent’s generalized asser-
tion that "[i]t follows necessarily from our holding that the guards in
Odom were deliberately indifferent to the risk of harm to Odom, that the
defendants in this case were deliberately indifferent to the risk of harm
to Lee." Post at 35-36. Odom is easily distinguishable from this case
because, as discussed in the text above, there was unrebutted direct evi-
dence that the officers welcomed the harm that befell Odom and that evi-
dence worked to show that the officers were both subjectively aware of
the risk to Odom and of the inappropriateness of their response to that
risk. Odom, 349 F.3d at 771.
24                      PARRISH v. CLEVELAND
   Notwithstanding the lack of evidence of subjective awareness of
the inappropriateness of the response, the dissent suggests that,
because the officers could have taken additional precautionary mea-
sures, their conduct is more indicative of deliberate indifference than
that which occurred in Odom, and thus that a finding of deliberate
indifference is mandated here. Post at 33-36. Under our precedent,
however, the feasibility of additional precautionary measures is rarely
probative in a deliberate indifference inquiry. See Brown, 240 F.3d at
390-91 (citing Liebe v. Norton, 157 F.3d 574, 578 (8th Cir. 1998)
("Appellant points to all of the actions which [the official] should
have taken. Unfortunately, [the official] did not have the benefit of
twenty-twenty hindsight, as we do now. Thus, we must examine those
precautionary actions which [actually] were undertaken.")). As we
often have made clear, the question in deliberate indifference cases is
not whether the officials could have taken additional precautions —
almost invariably, with the benefit of 20/20 hindsight, there are addi-
tional precautions that could have been taken — but whether they
"disregard[ed] an excessive risk to . . . health or safety." Brown, 240
F.3d at 390-91 (noting that failure to take additional precautions
showed, at most, negligence and not deliberate indifference); Gray-
son, 195 F.3d at 695 (rejecting as "impermissible 20/20 hindsight" the
contention that officers should have taken detainee to a medical facil-
ity). Moreover, the rule the dissent seems to believe that Odom
requires "would thrust federal courts into the daily practices of local
police departments." Grayson, 195 F.3d at 696. As my concurring
colleague correctly recognizes, we ought to avoid such "precipitous[ ]
interfere[nce]" in "the difficult decisions faced regularly by law
enforcement officers." Post at 28.

   In conclusion, the evidence does not show that the officers here
responded with deliberate indifference to the substantial risk of harm
to Lee. Accordingly, the district court should have granted the offi-
cers’ request for qualified immunity. Because Parrish fails the first
prong of the qualified immunity inquiry, we need not consider
whether the right alleged to have been violated was clearly estab-
lished under the specific circumstances of this case. Saucier, 533 U.S.
at 201.

                                 III.

   Before closing, I feel obliged to comment briefly on this chapter
in my dissenting colleague’s on-going disquisition over the state of
                         PARRISH v. CLEVELAND                          25
our court’s qualified immunity jurisprudence. According to the dis-
sent, our decision today is only the latest in a growing line of cases
that are "individually indefensible and collectively irreconcilable,"
and we as a court are "in need of instruction in the critical areas of
our jurisprudence" represented by various of our decisions. Post at 31.
I, of course, do not agree.

   As a preliminary matter, despite the dissent’s impassioned but
unsubstantiated claim that we have turned the doctrines of qualified
immunity and deliberate indifference on their respective heads, the
legal analysis conducted here is in lockstep with the precedent of the
Supreme Court as well as that of this circuit. Not one of the cases set-
ting forth the doctrine upon which this opinion is based has been
reheard en banc, nor has the Supreme Court granted certiorari in any
of these cases to correct any errors. To the contrary, the precedent
articulated and relied upon here is well-settled and not in serious dis-
pute. (I also recognize that this opinion has no particular precedential
value as it represents only my analysis of the case, and only the judg-
ment it represents has been joined by Judge King.)

   The more important observation about the dissent’s critique is the
extent to which it is based on a selective recitation of the facts of our
cases. If one were blindly to accept as true the dissent’s characteriza-
tions of our precedent, his view of our qualified immunity jurispru-
dence might well be justified. A careful reading of each precedent,
however, reveals that, although the dissent begins with a generally
accurate assessment of the facts of the cases he pillories, he invariably
fails to include factual detail that was highly relevant to the respective
panels that decided each of those cases. When one considers all of the
facts of these cases, as we are required to do under Supreme Court
precedent, an entirely different picture emerges.

   For example, the dissent omits facts from his discussion of Odom
that were highly relevant to the majority’s disposition of the case
(e.g., the fact that the guards never rebutted the evidence of deliberate
indifference; the fact that the prison guards made contemporaneous
statements that strongly indicated that they were subjectively aware
of the risk to Odom and of the inappropriateness of their response to
that risk).
26                       PARRISH v. CLEVELAND
   The dissent’s discussion of Bailey v. Kennedy, 349 F.3d 731, 739-
41 (4th Cir. 2003) likewise is incomplete. According to the dissent,
the officers in Bailey "merely took a suicidal person into custody for
psychological evaluation after having been summoned to the scene by
an emergency caller who reported that a suicide was imminent." Post
at 31. The dissent omits, however, that the officers’ investigation con-
tradicted the emergency call’s report of a suicide risk. Rather than
finding a depressed person on the verge of suicide, the first respond-
ing officer discovered a man sitting in his own home calmly eating
his lunch. During a five-minute conversation with the officer, the man
denied any suicidal intentions, and the officer discovered no evidence
of preparations for suicide. Id. at 740-41. This officer then left the
house voluntarily. Because the officers’ personal investigation
revealed that Bailey was not an imminent suicide risk, we found that
the officers’ subsequent forceful seizure of Bailey, which resulted in
substantial physical injuries to the man, was objectively unreasonable
and a violation of clearly established law. Id. at 741.

   My dissenting colleague’s treatment of Robles v. Prince George’s
County, 302 F.3d 262 (4th Cir. 2002), is in accord with his oft-
repeated view of that case,19 but nonetheless suffers from the same
defect. Members of the panel that decided Robles have responded to
my dissenting colleague’s criticisms of that decision, and I see no rea-
son to add to that discussion in this case. See Robles, 308 F.3d 437,
437-41 (4th Cir. 2002) (Wilkinson, C.J., concurring in the denial of
rehearing en banc); Jones v. Buchanan, 325 F.3d 520, 535 n.8 (4th
Cir. 2003) (Motz, J.).

   Finally, I note that the dissent resorts to characterization in attack-
ing my holding as being irreconcilable with existing precedent. In
comparing this case to his characterization of Odom, the dissent
asserts that the only thing the officers did in response to the perceived
risk was "lay Lee on his side and send him on his way." Post at 32.
He omits, however, the fact that is most relevant to the analysis in this
  19
    See Robles v. Prince George’s County, 308 F.3d 437, 441-48 (4th
Cir. 2002) (Luttig, J., dissenting from the denial of rehearing en banc);
Jones v. Buchanan, 325 F.3d 520, 535-541 (4th Cir. 2003) (Luttig, J.,
dissenting); Altman v. City of High Point, 330 F.3d 194, 208-10 (4th Cir.
2003); Odom, 349 F.3d at 775-81 (Luttig, J., dissenting), post at 29-32.
                         PARRISH v. CLEVELAND                           27
opinion — that the officers placed Lee on his side with his head tilted
and feet positioned so that he would remain on his side, all in the
presence of, and in consultation with, a trained medical professional
who had examined Lee with the spit mask on, who herself recognized
the possibility that handcuffed Lee might vomit while being trans-
ported to the adult detention center. The dissent disputes the signifi-
cance of EMT Earl’s presence when Lee was loaded into the van, post
at 48-50, but that fact is significant to both of the judges voting to
reverse today. Any discussion of this case as precedent that omits this
fact is simply misleading.

   Supreme Court precedent dictates that, in reviewing claims of qual-
ified immunity, we must pay careful attention to the peculiar facts and
circumstances of the case. Anderson v. Creighton, 483 U.S. 635, 639-
40 (1987). Ironically, in excoriating this court for its alleged faithless-
ness to the dictates of precedent, the dissent itself is unfaithful to this
most salient feature of the Supreme Court’s modern qualified immu-
nity jurisprudence.

                                   IV.

   Lee’s death in this case was unquestionably tragic, and as my sepa-
rately concurring colleague rightly has noted, the officers here
"skirted the precipice of deliberate indifference." Post at 28. Never-
theless, while the evidence supports the conclusion that the officers
here may have acted negligently, their culpability falls short of the
conscience-shocking deliberate indifference necessary to sustain Par-
rish’s Fourteenth Amendment claims. For this reason, we reverse the
district court’s denial of qualified immunity and remand with instruc-
tions to grant qualified immunity to each of the five officers.

             REVERSED AND REMANDED WITH INSTRUCTIONS

KING, Circuit Judge, concurring:

   I agree that a violation of Lee’s constitutional rights has not been
established by the evidence and that the police officers are entitled to
qualified immunity; however, this is a close case. I write separately
to emphasize my view that, taking the facts in the light most favorable
28                      PARRISH v. CLEVELAND
to Lee, the officers have skirted the precipice of deliberate indiffer-
ence. The circumstances leading to Lee’s death are troubling: (1) Lee
was intoxicated; (2) he was unable or unwilling to communicate his
needs to the officers; (3) he could not stand up or walk on his own;
and (4) he would not or could not spit the vomit from his mouth with-
out being asked repeatedly to do so. And notwithstanding their sub-
jective knowledge that Lee could vomit again, the officers placed the
hood over his head and face, and they left him virtually unattended
in the back of the police van for about thirty minutes. Although com-
mon sense indicates that the officers’ actions were inappropriate,
those actions do not constitute the conscience-shocking behavior
required for a constitutional deprivation. See Young v. City of Mount
Ranier, 238 F.3d 567, 574 (4th Cir. 2001) ("Only governmental con-
duct that ‘shocks the conscience’ is actionable as a violation of the
Fourteenth Amendment.") (quoting County of Sacramento v. Lewis,
523 U.S. 833, 846 (1998)). While the officers subjectively knew that
Lee could vomit again, they were not deliberately indifferent to that
risk. They took measures to ensure Lee’s safety: (1) they placed Lee
in the van in the presence of a trained medical professional; (2) they
placed Lee on his side in the back of the van; and (3) they tilted Lee’s
head to ensure that, if he vomited, his airway would remain free.

   In sum, although the officers’ actions may well constitute negli-
gence, they do not meet the stringent standard of deliberate indiffer-
ence. See Grayson v. Peed, 195 F.3d 692, 695 (4th Cir. 1999)
("Deliberate indifference is a very high standard a showing of mere
negligence will not meet it."). And, as we have appropriately recog-
nized, courts should not precipitously interfere with or seek to super-
vise the difficult decisions faced regularly by law enforcement
officers. See id. at 696 ("To lower this [deliberate indifference]
threshold would thrust federal courts into the daily practices of local
police departments."). Because the conduct complained of by Lee
does not meet the "very high standard" of deliberate indifference, I
concur — albeit reluctantly — in Judge Williams’s view that this
appeal should be decided on that basis. As a result, I would, like
Judge Williams, not reach the issue of whether the officers violated
a "clearly established" constitutional right.

   Consistent with the foregoing, I would recognize the officers’
claim of qualified immunity and reverse the district court.
                        PARRISH v. CLEVELAND                         29
LUTTIG, Circuit Judge, dissenting:

   With today’s decision, this court completes the turn of both the
deliberate indifference and qualified immunity doctrines on their
heads, so confounding these two important doctrines that it is literally
impossible in the first instance to make principled predictions as to
what conduct will and will not be considered to constitute "deliberate
indifference," and, upon a finding of such, to make like predictions
as to the availability of qualified immunity.

   In Robles v. Prince George’s County, 302 F.3d 262 (4th Cir. 2002),
the court held that law enforcement officers could not possibly be
expected to know that it might be unlawful to handcuff a detainee to
a pole in the middle of a deserted shopping-center parking lot, at 3:00
in the morning, and abandon him there, for no law enforcement pur-
pose whatsoever.

   After so holding in Robles, the court held in Bailey v. Kennedy,
349 F.3d 731, 739-41 (4th Cir. 2003), contrary to Robles and without
even a citation to that case — in an opinion by Judge Williams, the
author of today’s decision — that police officers did violate the Con-
stitution and should have known that their actions clearly violated the
Constitution, when they did no more than take an allegedly suicidal
person into custody for psychological evaluation, upon responding to
an emergency 911 call reporting that that person was intoxicated and
depressed, and was going home to commit suicide. This the court
held, while acknowledging that there was a "lack of clarity" in the law
governing the constitutionality of seizures made for the purpose of
psychological evaluation, an acknowledgment which itself should
have foreclosed official liability.

   Two days later, in Odom v. South Carolina Dept. of Corrections,
349 F.3d 765 (4th Cir. 2003), again contrary to Robles and again
without even a citation to that case — in an opinion that Judge Wil-
liams joined to form the majority — the court held not only that
prison guards could be found deliberately indifferent for an inmate’s
assault by other violent prison inmates who had torn through their
own cages and into the plaintiff inmate’s cage during an emergency
evacuation, but also that the guards could be held to have known that
their actions violated the clearly established constitutional rights of
30                       PARRISH v. CLEVELAND
the assaulted inmate. These holdings, even though the guards were
acting in the midst of evacuating the high-security inmates due to a
fire in the prison; had purposely placed the aggressor inmates in sepa-
rate cages from that of the victim, in response to the victim’s
expressed fears of assault; and had taken affirmative steps to save the
victim when the aggressor inmates began to break through from their
separate cage into his, retreating only upon personal threat from the
uncontrollable inmates — circumstances and conduct which, under
established precedent, should have foreclosed even a finding of con-
stitutional violation.

   And, today, only a few months after Odom was decided, the court
holds, contrary to Odom — in another opinion authored by Judge
Williams — that officials, who loaded a highly intoxicated, vomiting
man into the back of a van, with his hands cuffed behind his back and
with his head covered with a mask specifically designed to trap fluids
excreted from the mouth and nose, and left him unattended, unob-
served and unobservable, for the duration of a thirty-minute drive to
a detention center — palpable indifference that resulted in the man’s
death from suffocation on his own vomit — did not even arguably
violate any constitutional right of the decedent’s, much less any
clearly established constitutional right.

   Thus, to summarize, this court has held (in Robles) that no law
enforcement officer could possibly know that it might be a violation
of the constitutional rights of a detainee to handcuff him to a shopping
center pole and abandon him there in the middle of the night, admit-
tedly for no law enforcement purpose.

   The court has held (in Bailey, without even a citation to Robles)
that, although it was not a violation of clearly established constitu-
tional rights (in Robles) for officers to handcuff a detainee to a pole
in the middle of the night, for no law enforcement purpose whatso-
ever, it was a violation of clearly established constitutional rights for
officers, legitimately responding to an emergency 911 call that an
intoxicated and depressed person was going to commit suicide,
merely to take the suicidal individual into custody for psychological
evaluation purposes.

   It has held (in Robles) that police officers could not possibly know
that it might violate the rights of a detainee to handcuff him to a shop-
                         PARRISH v. CLEVELAND                         31
ping center pole at 3:00 in the morning and abandon him, but held (in
Odom, without even a citation to Robles (or for that matter Bailey))
that prison guards acting during an emergency, who took numerous
steps to prevent an assault by violent and uncontrollable inmates, not
only violated the rights of an inmate who ultimately was assaulted (by
failing to take further steps that were not even specified by the court),
but could be held to have violated the inmate’s clearly established
constitutional rights.

   And it has held (in Bailey, without even a citation to Robles) that
officers who merely took a suicidal person into custody for psycho-
logical evaluation after having been summoned to the scene by an
emergency caller who reported that a suicide was imminent, could be
held to have violated the clearly established constitutional rights of
the person taken into custody, and (in Odom, likewise without even
a citation to Robles) that prison guards who acted during an emer-
gency to protect an inmate from assault but were unable to prevent
that assault by fellow inmates could be held to have violated the
clearly established constitutional rights of the assaulted inmate. But
it now holds (in Parrish, without even a word of discussion of Bailey,
and with no principled ground for distinguishing Odom) that officials
who caused the death of a person by transporting him, intoxicated,
with his hands cuffed behind his back, with his mouth and nose cov-
ered by a mask designed to trap fluids from escaping, and unobserved
and unobservable, did not even arguably violate any constitutional
right of the decedent, much less a clearly established right.

   To juxtapose these individually indefensible and collectively irrec-
oncilable holdings one with the other is to confirm that we are a court
in need of instruction in the critical areas of our jurisprudence repre-
sented by these precedents. In ironic parallelism, we are set on a
course of systematically (though I believe unthinkingly) denying to
persons their rights not to be subjected to deliberate indifference at
the hands of their government, through our own deliberate indiffer-
ence to the controlling precedent not only of this court, but also of the
Supreme Court. And, in testament to our complete inversion of the
doctrines of deliberate indifference and qualified immunity, at the
same time that we are failing to ensure this basic right to citizens, we
are (I believe also unthinkingly) denying to law enforcement officers
32                       PARRISH v. CLEVELAND
their corresponding right not to be punished except for conduct that
is in violation of a citizen’s clearly established constitutional rights.

                                   I.

   In this case, faced with the understood risk that Tony Marcel Lee
might aspirate his own vomit and die (1) if left alone, (2) unobserved
and unobservable, in the back of a van, (3) heavily intoxicated (4)
with his hands cuffed behind his back, and (5) with his face covered
with a spit mask, (6) for the duration of a thirty-minute transport to
an adult detention center, the appellant police officers did nothing,
nothing at all, but lay Lee on his side and send him on his way. The
indifference of these officers to Lee’s safety was far more evident and
egregious by any measure than the conduct this court held unequivo-
cally to constitute deliberate indifference in Odom. And this is so,
even if one indulges Judge Williams’ incredible holding (reminiscent
of our like holding in Robles) that a reasonable officer could not pos-
sibly be expected to realize that putting a mask over a highly intoxi-
cated, vomiting person’s mouth and nose — a mask held in place by
elastic bands and specifically designed to prevent leakage down-
wards, see ante at 6 n.2 — might contribute to the aspiration and suf-
focation of that person on his own vomit.

  Because Odom is unquestionably binding precedent in this case,
and insusceptible of principled distinction, I would affirm the district
court’s denial of summary judgment to appellants and remand the
case for trial.

                                   II.

   Importantly, and as she must, Judge Williams admits that the offi-
cers "recognized that, given Lee’s level of intoxication, Lee was at
risk of aspirating his vomit" and she also admits that this risk was
substantial. Ante at 17. She then proceeds, however, to deny that any
reasonable factfinder could find that the officers "appreciated the
incremental risk that they themselves created by leaving the spit mask
over Lee’s head during the ride to the adult detention center — i.e.,
the risk that, should Lee vomit, the spit mask would trap Lee’s vomit
around his face and effectively defeat the purpose of specially placing
him on the van floor on his side with his head tilted." Ante at 17.
                        PARRISH v. CLEVELAND                        33
   For the moment, I will assume arguendo the correctness of Judge
Williams’ assertion that no reasonable factfinder could conclude that
the officers recognized the "incremental risk" associated with the spit
mask. Even on this assumption, however, Judge Williams still errs in
her legal conclusion that appellee has not made out a prima facie case
of deliberate indifference, because, under Odom, when the facts are
truly viewed in the light most favorable to the appellee, appellee has
made out a prima facie case of deliberate indifference to the risk that
even Judge Williams admits the officers recognized. In particular,
under Odom, a reasonable factfinder could conclude that the officers
were deliberately indifferent to the risk that Lee might suffocate on
his vomit during transport to the adult detention center, even had no
spit mask been placed over his mouth and nose.

                                  A.

   In Odom, prison guards were evacuating inmates from a high-
security prison to outdoor cages, due to an emergency caused by a fire
in the prison. Odom, who had been evacuated along with the other
inmates, was attacked and beaten by inmates who were able to break
through from their adjoining cage into his. Odom sued the prison
guards who had evacuated the inmates, alleging that the guards had
been deliberately indifferent to the risk that he would be harmed by
the other inmates. The district court granted summary judgment to the
guards. This court reversed, holding that Odom’s allegations, if
believed, established that the prison guards acted with deliberate
indifference toward the harm that ultimately befell Odom, because
they were aware that inmates were trying to break into Odom’s cage
and attack him, but failed to do enough to prevent this risk from
materializing. 349 F.3d at 769-72. The court so held, even though the
defendants were, throughout the events in question, acting in the
midst of a prison emergency and had taken a number of affirmative
steps to prevent Odom from being harmed at the hands of the other
inmates. For instance, the defendants had placed the hostile inmates
in a cage separate from Odom’s in response to Odom’s expressed
concerns, and had even attempted subsequently to free Odom as the
other inmates tried to break into his cage, retreating only when they
were threatened by the inmates with homemade weapons. See id. at
771. And the court so held, even though it did not identify a single
action that the guards should have taken, but failed to take.
34                       PARRISH v. CLEVELAND
                                    B.

   When the facts in this case are viewed in the light most favorable
to the plaintiff, it is clear that Odom controls our disposition. Indeed,
even crediting arguendo Judge Williams’ holding that no reasonable
juror could possibly find these officers were aware that placing over
Lee’s head a mask designed to trap and hold fluids excreted from his
mouth and nose might increase the risk that he would suffocate on his
own vomit, the conduct complained of in this case obviously is far
less defensible and correspondingly far more indicative of deliberate
indifference than the conduct of the guards in Odom.

   First, in Odom, as noted, the court could not even identify any steps
that the defendant officers could have taken to prevent the assault on
Odom, but held nonetheless that the guards had been deliberately
indifferent to the risk of harm to Odom. See id. at 771-72. Here, in
contrast, there were any number of reasonable and obvious alternative
courses of action readily available to the officers other than simply
leaving the highly intoxicated Lee handcuffed and unobserved in the
back of the van for the ride to the adult detention center. They could
have assigned someone to ride in the van, to observe Lee during
transportation to the detention center. They could have transported
Lee in the back seat of a police cruiser instead of the van, where he
could have been observed or at least heard. Or, at the very minimum,
they could have placed Lee in the left compartment of the van, from
which position he would have been visible to Cleveland during the
drive.1
  1
   Judge Williams contests neither that the court in Odom could not
identify additional measures which the defendant guards in that case
could have taken, nor that in this case any number of reasonable alterna-
tive courses of action were readily available to the defendant officers.
Rather, Judge Williams attempts to deflect attention from any direct
comparison between this case and Odom with the assertion that "[u]nder
our precedent . . . the feasibility of additional precautionary measures is
rarely probative in a deliberate indifference inquiry." Ante at 24.
  I disagree with Judge Williams as to this assertion, but I need not dem-
onstrate its incorrectness. For where, as here, additional precautions are
both obvious and easily undertaken, yet are not undertaken despite
awareness of a substantial risk of harm, a reasonable factfinder could
                          PARRISH v. CLEVELAND                           35
   Second, in Odom, the defendant prison guards were responding to
an emergency, evacuating violent, highly dangerous prisoners from
their cells to makeshift cages outdoors in order to protect them from
fire. And the inmates were uncontrollable even during the evacuation.
Here, in contrast, there was no emergency whatsoever confronting the
defendants. The officers had an unlimited amount of time to reflect
calmly on Lee’s transport and to consider measures that would ensure
that the risk to Lee that they knew existed would not materialize dur-
ing the trip to the adult detention center. Indeed, in response to a
direct deposition question asking whether he "had time to think about
whether the hood should be removed from Mr. Lee before he left in
the wagon," Lieutenant Dooley answered in the affirmative. See J.A.
175.

   Third, in Odom, the guards took affirmative steps not only to place
Odom in a cage separate from the hostile inmates; they subsequently
attempted to free Odom from his cage when it became evident that
other inmates were trying to gain access to Odom’s cage, withdraw-
ing only when they were threatened with homemade weapons by the
violent inmates. See id. at 771. Here, in contrast, all the officers did
in response to the recognized risk to Lee was to place him on his side
in the van — a step that could scarcely be thought sufficient to pre-
vent the danger of Lee aspirating his own vomit, given the possibility
that Lee’s position could shift during the ride, as in fact it did, see J.A.
1503 (reciting that Lee was found lying not on his side, but face
down, when the van arrived at the detention center), and the fact that
Lee’s hands were cuffed behind his back, preventing him from self-
help in the event he began to choke.

  It follows necessarily from our holding that the guards in Odom
were deliberately indifferent to the risk of harm to Odom, that the
defendants in this case were deliberately indifferent to the risk of

conclude from the obvious availability and feasibility of those additional
precautions that an official was subjectively aware of the inappropriate-
ness of his conduct. And such a determination would be directly relevant
to the question of whether that official is liable for deliberate indiffer-
ence, under the very standard which Judge Williams herself sets forth,
see ante at 13-15.
36                        PARRISH v. CLEVELAND
harm to Lee, even crediting Judge Williams’ incredible holding that
no juror could reasonably conclude that the officers were aware that
putting a spit mask over Lee’s mouth and nose might increase the risk
that Lee would aspirate and suffocate on his own vomit.2 Indeed,
comparing and contrasting the conduct of the respective officers in
the two cases and the surrounding circumstances in which the respec-
tive conduct occurred, the instant case is, far and away, a more com-
pelling one for a finding of deliberate indifference than was Odom.

                                    C.

   Unsettled by the palpable inconsistency between her holding that
the alleged conduct in Odom did constitute deliberate indifference and
her holding that the alleged conduct in this case does not, Judge Wil-
liams employs a two-step strategy in an attempt to distinguish Odom.
First, in Part I of her opinion, in a transparent effort to make the facts
of this case appear as distinguishable from Odom as possible, Judge
Williams describes these facts in the light most favorable to the
defendant officers, even as she claims to view them "in the light most
favorable to the plaintiff." Ante at 5. Second, having so skewed the
facts, Judge Williams then claims that Odom is distinguishable
  2
   In a footnote, Judge Williams suggests concern that my statement that
the spit mask was wrapped around Lee’s mouth and nose "should not
create the misimpression that the bacteria filtering medical fabric fit over
Lee’s nose, which it did not." Ante at 7 n.4.
   This concern is obviously irrelevant. The risk to Lee, and the risk that
ultimately caused Lee’s death, was not that Lee would die because the
middle portion of the mask would itself directly prevent Lee’s breathing,
but that Lee would die after vomiting and then inhaling such vomit,
which would then proceed to block his windpipe and thus prevent air
from reaching his lungs either through his mouth or through his nose.
While this risk of "aspiration on vomit" existed even without the mask,
see, e.g., Krueger v. Fraternity of Phi Gamma Delta, 2001 WL 1334996
(Mass. Super. 2001) (wrongful death case in which heavily intoxicated
individual who was not wearing a spit mask died when he stopped
breathing after aspirating vomit while being left alone and unobserved),
the mask increased this risk because the middle portion of the mask
ensured that vomit, once expelled, would nonetheless remain close to
Lee’s mouth and thus in optimal position for fatal aspiration into Lee’s
windpipe.
                        PARRISH v. CLEVELAND                        37
because in Odom there was evidence that the defendants responded
"with subjective awareness that their response was inappropriate,"
while in this case there is none. See ante at 21-23.

   When the facts of this case actually are viewed in the light most
favorable to plaintiff-appellee, however, it is clear that Judge Wil-
liams’ efforts to distinguish Odom fail.

                                  1.

   As to Judge Williams’ skewed view of the facts, at critical junc-
tures she sets them forth in the light most favorable to the defendant
officers.

   First, when describing the defendant officers’ decision to transport
Lee from the station to the detention center in the police van instead
of in a cruiser, Judge Williams sets forth as "fact" that "Dooley
directed that, in accordance with ‘accepted practice and procedure,’
Cleveland use a police van that had been specially modified to trans-
port prisoners." Ante at 9. To the extent Judge Williams means by this
either that Lieutenant Dooley contemporaneously announced that he
had decided Lee should be transported in the police van because such
was required by "accepted practice and procedure," or even just that
Lieutenant Dooley himself was motivated by a recognition of "ac-
cepted practice and procedure" in choosing the van over the cruiser,
even without announcing such to the other defendant officers, Judge
Williams is simply mistaken. No evidence in the record, including
evidence from the depositions of the defendant officers themselves,
supports either of these propositions. And the page in the Joint
Appendix to which Judge Williams cites says nothing whatsoever
about Lieutenant Dooley, much less about his motivation. Rather, that
page merely states, in relevant part: "[Officer] Cleveland transported
Mr. Lee directly to the Adult Detention Center without incident in
Mount Vernon’s prisoner transport wagon. This was the accepted and
established procedure because the wagon is much easier to clean up
should a prisoner vomit during transport." J.A. 1332.

   Though there is no evidence that Dooley had "accepted practice
and procedure" in mind when he directed that Officer Cleveland use
the van instead of the cruiser, there is evidence that Dooley had in
38                       PARRISH v. CLEVELAND
mind purely practical concerns that the van would be easier to clean
up than the cruiser, in the event that Lee were to vomit en route.3
Indeed, the notes of Sergeant Jacoby, from an interview with Lieuten-
ant Dooley conducted for purposes of Internal Affairs review only
one day after Lee’s death, state the following: "Transport in wagon
— easier to clean up." J.A. 1485 (emphasis added). Given this evi-
dence, coupled with the recognition that the officers had already seen
Lee vomit into the cruiser in which Cleveland transported him to the
police station, a factfinder could easily conclude that regardless of
procedure, the fateful choice between cruiser and van was made for
no better reason than that it would be easier to clean the van after
Lee’s transportation to the detention center.4
  3
     This reason, of course, is the same as the reason behind the "accepted
practice and procedure" referenced in the page from the Joint Appendix
to which Judge Williams cites. But viewed in the light most favorable to
the plaintiff-appellee, this is nothing more than coincidence.
   4
     In a footnote, Judge Williams also recounts Lieutenant Dooley’s
explanation that the choice between the van and the cruiser was moti-
vated by concern that, "in the backseat of the cruiser, Lee would not
remain seated upright and thus might bang his head on the plexiglass
divider between the front and back seats, whereas in the back of the van,
Dooley and the other officers figured, Lee would have more room to
stretch out and would be at less risk of injuring himself." Ante at 9 n.7.
Judge Williams does not appear at this stage to credit Dooley’s explana-
tion, however, as evidenced by her subsequent statement that, "[i]n con-
trast, Lieutenant Brenda Akre stated that transporting intoxicated
individuals in a police van ‘was the accepted and established procedure
because the wagon is much easier to clean up should a prisoner vomit
during transport,’" id. (citing J.A. 1332), followed by her somewhat
opaque pronouncement that "[t]o the extent this evidence is material and
conflicts, we view it in the light most favorable to [the plaintiff]."
   But this is still far too charitable to Dooley’s explanation that the
choice between the van and the cruiser was made out of concern that Lee
might "bang his head," which explanation was first given by Dooley dur-
ing a deposition in August 2002, over a year after Lee’s tragic death. See
J.A. 161, 182-83 (deposition of Lieutenant Dooley). First, the explana-
tion given by Dooley during his August 2002 deposition contrasts not
only with Lieutenant Akre’s statement, but also with Sergeant Jacoby’s
notes from the interview with Lieutenant Dooley conducted for purposes
of Internal Affairs review on May 23, 2001, only one day after Lee’s
                          PARRISH v. CLEVELAND                           39
   Continuing her recitation of the facts in the light most favorable to
the defendant officers, Judge Williams next sets forth as "fact" that
when placing Lee in the van, "the officers determined that Lee should
not be placed on the bench because of the risk he would roll off of
it and injure himself." Ante at 9. Thus, Judge Williams suggests that
the officers made a careful and reasoned determination that it would
be better for Lee if Lee were placed on the floor of the van rather than
on the bench. But, especially in light of the admitted fact that there
was no discussion whatsoever between the officers about whether Lee
should be placed on the bench or on the floor, see J.A. 1265, a reason-
able juror would not be compelled to find either that any sort of care-
ful and reasoned determination was made or that, if made, such
determination was made for the benefit of Lee and not for other rea-
sons. Rather, having already concluded that the choice between the
cruiser and the van was driven by considerations of the officers’ con-
venience rather then Lee’s safety, a reasonable juror could easily con-
clude that the placement of Lee on the floor instead of the bench was
similarly motivated. In particular, a reasonable juror could conclude
that due to Lee’s extreme state of intoxication, the officers did not
even bother thinking about the difficult task of trying to place him on
the narrow bench, but simply laid him onto the floor of the van
because that was easiest for them, without regard to Lee’s safety.

  Undeterred by the requirement that the facts be stated in the light

death, which stated merely: "Transport in wagon — easier to clean up,"
and included no mention of Dooley’s concern about Lee "bang[ing] his
head." J.A. 1485 (emphasis added).
   Second, even apart from the contrasts between Dooley’s deposition
explanation and other statements in the record, the explanation that the
choice between cruiser and van was made out of concern that Lee might
"bang his head" makes little sense. In particular, as appellee argues, there
was also an obvious and significant possibility that Lee would "bang his
head" after being left, extremely intoxicated and unsecured by any seat
belt or other restraining device, to slide around on the hard metal floor
in the back compartment of the police van, sandwiched between a metal
divider on one side and a wooden bench on the other, during the twists
and turns of the thirty-minute drive to the detention center. See Appel-
lee’s Br. at 27; see also J.A. at 638.
40                        PARRISH v. CLEVELAND
most favorable to plaintiff-appellee, Judge Williams next presents as
"fact" that the officers took care to "position[ ] Lee’s legs so that he
would remain on his side during the transport." Ante at 10. Again,
however, a reasonable juror would not be compelled to find that the
officers did anything approaching careful positioning of Lee’s legs, or
that they did such for the purpose of ensuring Lee would remain on
his side during transport. Lee, who was five-feet-eight-inches tall,
could hardly fit length-wise in the police van compartment, which
was only five-feet-seven-inches long. Compare J.A. 260 with J.A.
1167. In light of this, and given the officers’ obvious motive to try to
avoid liability by making their actions seem as careful as possible
after the fact, a reasonable jury could conclude that what was after-
wards described as careful positioning of Lee’s legs so he would not
roll over was nothing more than relatively automatic efforts to shove
Lee’s legs into the compartment so that they would fit.5

   At bottom, when actually viewed in the light most favorable to
plaintiff-appellee, the facts show that the officers chose the van over
the cruiser for no better reason than their own convenience, despite
the risks to Lee’s safety, and without any feeling that this choice was
required by "accepted practice and procedure"; that they laid Lee onto
the hard metal floor of the back of the van without caring about
(although fully aware of) the possibility that his position might shift
or that he might even hit his head on the floor or sides of the transport
  5
    In a vain attempt to bolster the officers’ statements that they took care
to position Lee’s legs such that his body would not shift en route, Judge
Williams relies on the fact that EMT Kathleen Earl, who observed Lee
being loaded into the van but who herself has not been sued in this case,
also testified that the officers positioned Lee’s legs so he would remain
on his side. According to Judge Williams, Earl’s testimony as to the posi-
tioning of Lee’s legs must be believed even at this stage, because it is
both "uncontradicted" and "unimpeached." Ante at 23 n.17. But in fact,
Earl’s testimony is neither. First, it is contradicted by the circumstantial
evidence that upon arrival at the detention center, Lee’s body had shifted,
for he was found face down. See J.A. 1503. Second, it is impeached by
the fact that Earl was not merely a disinterested witness, but also a partic-
ipant in the events at the police station. Prior to the commencement of
this lawsuit at least, and before it was clear that Earl would not be sued
herself, Earl had incentive to make her efforts and the efforts of the
defendant officers appear reasonable.
                         PARRISH v. CLEVELAND                          41
compartment; and that they did nothing approaching careful position-
ing of his legs to ensure he would not roll over, but merely shoved
his feet inside the compartment so they could close the door and send
him on his way. Though a reasonable juror would not be compelled
to see the facts this way, a reasonable juror not only could, but most
justifiably would, see the facts this way given the record evidence.
Because a reasonable juror could see the facts this way, at this stage
we must view the facts this way for the purposes of our legal analysis,
including most significantly our analysis of how Odom controls the
present case. See United States v. West Virginia, 339 F.3d 212, 214
(4th Cir. 2003).

                                    2.

   Judge Williams’ distorted recitation of the facts, by itself, raises
doubts about the credibility of her claim that Odom is distinguishable
on the ground that in Odom there was evidence that the defendants
responded "with subjective awareness that their response was inap-
propriate," while in this case there is none. I am tempted simply "to
commend the reader to the majority opinion in [Odom] and urge the
reader to contrast it with" the facts in this case when viewed in the
light most favorable to the plaintiff. Compare ante at 22 n.16
("[T]empting though it may be to address point-by-point the dissent’s
characterizations of the facts and rationale of Odom that, in my view,
do not square with the majority opinion in Odom, I commend the
reader to the majority opinion in that case and urge the reader to con-
trast it with the dissent’s characterization thereof here."). But I do not
believe such is appropriate, in this case in which a man’s life has been
tragically taken, and in which a factfinder could reasonably and easily
find — given the evidence of record — that the defendant officers
were deliberately indifferent to the possibility of that man’s death.
Rather, I feel it incumbent upon me to explain precisely why I believe
Odom cannot be distinguished on the grounds that Judge Williams
contends.

   According to Judge Williams, Odom rested on the ground that the
defendant guards in that case "responded to a perceived risk with sub-
jective awareness that their response was inappropriate," as demon-
strated by the guards’ statements openly mocking Odom and
indicating that the guards believed he deserved to be beaten. See ante
42                       PARRISH v. CLEVELAND
at 21-22. Odom rested on no such ground. Nowhere in Odom did the
court even set forth, as a necessary element of liability for deliberate
indifference, the requirement that a defendant "respond[ ] to a per-
ceived risk with subjective awareness that [his] response [is] inappro-
priate," much less did its judgment of reversal rest on any such finding.6
For this reason alone, Judge Williams’ attempted distinction of Odom
is indefensible.

   But even were Judge Williams’ revisionist characterization of the
court’s holding in Odom correct, Odom would still be indistinguish-
able. In this case, there is just as much evidence as there was in
Odom, if not more, that the officers "subjectively recognized that
[their] actions were ‘inappropriate in light of [the risk they per-
ceived]." As Judge Williams herself correctly states, "a factfinder may
conclude that [an] official’s response to a perceived risk was so
patently inadequate as to justify an inference that the official actually
recognized that his response to the risk was inappropriate under the
circumstances." Ante at 14-15. Viewing the facts in the light most
favorable to plaintiff-appellee as described above, see supra at 12-15,
a reasonable juror could conclude that doing nothing more than laying
Lee on his side was "so patently inadequate" as to justify the requisite
inference. Indeed, as Judge King in his separate concurrence candidly
admits, "common sense indicates that the officers’ actions were inap-
propriate . . ." Ante at 28. If this is true, which it undoubtedly is, then
all that a reasonable juror would need to find in order to conclude that
these officers acted "with subjective awareness that their [actions]
were inappropriate", is that these officers possessed common sense,
but simply cared too little about Lee’s safety to carry out the clear
dictates of that common sense. Given the above-recited record evi-
dence, a reasonable jury could certainly make this finding.

  6
    Compare ante at 13-15 (setting forth, as a necessary element of liabil-
ity for deliberate indifference, the requirement that "the evidence must
show that the official in question subjectively recognized that his actions
were inappropriate in light of [the] risk") (citation omitted), with Odom,
349 F.3d at 770 (omitting any reference to such a requirement).
                          PARRISH v. CLEVELAND                          43
                                   III.

   Until this point, I have accepted arguendo Judge Williams’ incredi-
ble holding that a jury could not possibly find that the officers were
aware of the risk inherent in putting the spit mask over Lee’s head,
mouth and nose, for the simple reason that Odom requires a holding
that a reasonable jury could find these officers to have been deliber-
ately indifferent whether they were aware of this increase to the exist-
ing risk or not. But, in fact, this holding is just as unsupportable,
factually, as Judge Williams’ attempted distinction of Odom is,
legally.

                                    A.

   The appellee proffered before the district court, and would offer
into evidence at trial, exemplars of the TranZport Hood, the exact
type of spit mask used on Lee.7 Judge Williams’ own description of
the spit mask (which itself foils Judge Williams’ later attempts to
deny the obviousness of the risks associated with this device) reads
as follows:

      The TranZport Hood is specifically designed to be used on
      detainees when a risk of officers’ exposure to infectious dis-
      ease is present. The [spit mask] is shaped like a bag or hood
      and goes entirely over the detainee’s head and neck and
      consists of three sections. The top-most portion of the mask
      is made of a fine nylon netting that is open and see-through
      and covers from the top of the detainee’s head to beneath
      the nose. The middle portion of the mask, beginning below
      the nose and separated from the top portion by a thin elastic
      band that is less than one-quarter inch wide, is made of a
      breathable bacteria-filtering medical fabric that very loosely
      covers the detainee’s mouth and chin area. The medical fab-
      ric is not form-fitting, but rather acts as a pouch around the
      wearer’s head. Beneath the bacteria-filtering medical fabric
  7
    Indeed, using the logic that "[if] a picture is worth a thousand words,
. . . a three-dimensional object is worth a million," Tr. of Oral Arg.,
appellee has even included exemplar spit masks as part of the record in
this appeal. See 5 J.A. (exemplar of the TranZport Hood).
44                         PARRISH v. CLEVELAND
      is the bottom-most section, a four-inch sleeve made of a
      gauzy lightweight elasticized material that fits snugly,
      although not tightly, around the detainee’s neck and is eas-
      ily stretchable or expandable.

Ante at 6 n.2 (emphases added). A reasonable factfinder could take
one glance at such an exemplar spit mask, which is held in place by
an elastic band on the top and elastic material on the bottom, which,
even under Judge Williams’ description, "fits snugly" around the indi-
vidual’s neck, and immediately and reasonably conclude that the offi-
cers must have been aware that leaving such a spit mask on the
unobserved, handcuffed, and extremely intoxicated Lee would
increase the already-present risk of Lee suffocating on his vomit and
dying during transport to the detention center.8 In other words, the spit
mask itself constitutes ample evidence to justify a finding that the
officers understood full well the danger to which Lee was exposed
when they affixed the mask to Lee, knowing that he had vomited and
might continue to vomit, handcuffed him behind his back, and placed
him in the back of the van, unobserved and unobservable, for the
duration of the drive to the adult detention center.

  8
     As I assert in the text, the spit mask, even as Judge Williams describes
it, itself provides sufficient circumstantial evidence that the officers were
aware of the dangers in leaving it on Lee during his transport to the
detention center. That said, however, Judge Williams’ description actu-
ally represents yet another failure to set forth the facts in the light most
favorable to the plaintiff-appellee. In particular, a reasonable factfinder
would not be compelled to find that the bacteria-filtering medical fabric
covers a wearer’s mouth and chin area "very loosely." EMT Earl, indeed,
on whose "disinterested" testimony Judge Williams relies extensively in
other contexts (although not in this one), see ante at 23 n.17, testified that
the mask "wasn’t real tight and it wasn’t loose either," but that "it just
fit." J.A. 1473. Nor can it be said that the elasticized material at the bot-
tom which "fits snugly" around the wearer’s neck "is easily stretchable
or expandable." At the very least, this material would not be easily
stretchable or expandable from the perspective relevant in this case, that
of a heavily-intoxicated detainee who has been handcuffed behind the
back.
                         PARRISH v. CLEVELAND                           45
                                    B.

   Ignoring entirely the power of the mask itself as circumstantial evi-
dence, Judge Williams constructs a three-pronged rationale to support
her holding that "the evidence does not show that the incremental risk
associated with the spit mask was so obvious at the time of this inci-
dent as to justify an inference of actual knowledge." Ante at 18. Judge
Williams claims (1) that the mask was sufficiently loose-fitting to
convince at least one officer that fluids could simply flow out the bot-
tom, (2) that officers could not possibly recognize any risks associ-
ated with using such a spit mask absent specialized training, and (3)
that because even a medical technician did not recognize the dangers
inherent in use of the mask, those dangers must not be obvious. Each
prong of Judge Williams’ rationale is as unsupportable on the record
before us as is the ultimate conclusion in support of which the ratio-
nale is constructed. Indeed, as to each prong of Judge Williams’ ratio-
nale, Judge Williams either omits directly relevant facts or misstates
the facts that she does present.

                                    1.

   Judge Williams first states that "at least one officer . . ., when view-
ing the manner in which the mask fit around Lee’s neck, came away
with the impression that it fit loosely enough such that, in the event
Lee vomited, there was ‘plenty of room for a lot of liquid to kind of
exit out.’" Ante at 18 (citing J.A. 1272). I understand Judge Williams
to mean by this, that the mask did in fact fit loosely, and not merely
that one officer had the impression that fluid could flow from the bot-
tom of the mask, because if it means the latter, it would be irrelevant
to the summary judgment analysis. On this assumption, the evidence
that the mask fit loosely is anything but uncontradicted.

   To begin with, Judge Williams’ own description of the mask as
equipped with elastic material on the bottom that "fits snugly" around
the person’s neck stands in contradiction to the evidence that Judge
Williams describes as supporting the proposition that the mask fit
loosely enough for vomit simply to flow out the bottom. Moreover, in
the hearing before the district court and in its brief filed on appeal,
appellee emphatically maintained that it was disingenuous for appel-
lants to claim that the mask was loose-fitting enough for vomit simply
46                        PARRISH v. CLEVELAND
to flow out the bottom of the mask, because the officers had observed
Lee expelling liquids into the mask but had not seen any liquids flow
out the bottom. See J.A. 1745-46; Appellee’s Br. at 20, 40.

   And, at oral argument, in response to questioning from Judge Wil-
liams herself as to the loose-fitting nature of the mask and whether
fluids could flow out the bottom, appellee continued to press this
position:

      COUNSEL: He expectorated something into the hood, but
      none of it leaked out.

      JUDGE WILLIAMS: Well I thought that it did, that it went
      down his throat and onto his chest.

      COUNSEL: No, no. That was the whole point. That was the
      point of using this thing apparently.

Tr. of Oral Arg. Indeed, in light of the fact that the "whole point of
using" the spit mask was to prevent fluids from leaking out from the
face area, it would be entirely reasonable for a jury to reach the con-
clusion that the officer who, in a deposition taken after appellee filed
his lawsuit, described the mask as "extremely loose" so that fluids
"would easily flow out the bottom," J.A. 693, was simply dissembling
in an effort to avoid liability.9
  9
    EMT Earl also testified that an officer stated to her at the station, in
response to her question about what would happen if Lee were to vomit
into the spit mask, that the mask had a gap underneath the chin through
which vomit could flow out. J.A. 758. Of course, as even Judge Wil-
liams’ description should make clear, and as inspection of the exemplar
spit masks confirms, the mask has no such gap. See J.A. at 5. Indeed, it
is hard to imagine how any of the officers at the scene could have hon-
estly thought that the spit mask had such a gap. At best for the appellants,
therefore, Earl’s testimony proves that one officer labored under the mis-
conception that the mask had a gap at the bottom to permit the release
of fluids. But this is clearly insufficient to award summary judgment to
appellants, given the substantial contrary evidence and permissible infer-
ence.
                          PARRISH v. CLEVELAND                           47
   It could thus hardly be less tenable for Judge Williams to rely at
all on this "evidence" of the mask’s loose-fitting nature.

                                     2.

   Next, Judge Williams asserts that the officers’ lack of "prior direct
experience with this type of mask or any formal training on its use . . .
diminish[es] the plausibility of the inference that the officers actually
recognized the risk associated with its use." Ante at 18. In other
words, Judge Williams rejects that a reasonable officer in the appel-
lants’ shoes could recognize that putting a spit mask of the type
described above over a vomiting, highly intoxicated person’s mouth
and nose, would increase the risk that that person might suffocate on
his vomit. This is precisely the kind of reasoning that was employed
by the majority in Robles v. Prince George’s County, 302 F.3d 262
(4th Cir. 2002), to hold that officers could not possibly have known
that handcuffing a detainee to a pole in the middle of a shopping cen-
ter at 3:00 in the morning for no law enforcement purpose whatever
might violate the detainee’s clearly established rights. Given our
court’s silent, but unmistakable, repudiation of Robles, the adoption
of this same line of reasoning by Judge Williams here only serves to
confirm that her decision today cannot be reconciled with Odom.10

  10
    Of course, neither can Judge Williams’ holding in this case, that a
reasonable law enforcement officer could not be expected to appreciate,
without special training, the dangers inherent in putting a spit mask over
a highly intoxicated individual’s head and then leaving him alone and
unobserved, be reconciled with her own opinion in Bailey v. Kennedy,
349 F.3d 731 (4th Cir. 2003). There, as discussed supra, Judge Williams
held that a reasonable law enforcement officer could be expected to real-
ize that it would be unconstitutional merely to take an individual into
custody upon responding to a 911 call that the person was about to com-
mit suicide, even though, as Judge Williams recognized, there was a
"lack of clarity" in the law governing the constitutionality of seizures for
psychological evaluation purposes. See id. at 739-41. The inconsistency
between Bailey, on one hand, and her decision today, on the other, is at
once both palpable and inexplicable.
48                      PARRISH v. CLEVELAND
                                   3.

   Finally, Judge Williams focuses on the fact that the officers placed
Lee in the van in the presence of a "trained medical professional,"
EMT Kathleen Earl. In particular, Judge Williams emphasizes that
even as Earl observed Lee being placed in the van, she "expressed no
concern at that time about the spit mask specifically and effectively
agreed with the officers that placing Lee on his side was sufficient to
mitigate any risk to Lee." Ante at 19 (emphasis added). Accordingly,
Judge Williams reasons, "the fact that a trained medical technician did
not recognize the risk associated with transporting a handcuffed ine-
briated person wearing a spit mask strongly suggests that the risk was
something less than obvious." Id. at 19.

   Once again, Judge Williams’ reasoning is refuted by the evidence
in the record. In fact, Judge Williams’ assertions that the medical
technician "expressed no concern at that time about the spit mask spe-
cifically and effectively agreed with the officers that placing Lee on
his side was sufficient to mitigate any risk to Lee" is fraught with
demonstrable inaccuracies.

   To begin with, Earl actually did express concern to the officers
about the specific risk that Lee would vomit into the spit mask. One
need look no further for confirmation of this than page nine of Judge
Williams’ own opinion, where Judge Williams herself states: "At
some point during her examination, EMT Earl asked the officers
about the use of the spit mask and specifically inquired about what
might happen should Lee vomit with the mask over his head." Ante
at 8 (emphasis added). Because the record shows that this expression
of concern occurred not long before Lee was loaded into the van, it
is largely irrelevant that Earl failed to repeat this concern, which she
had previously expressed to the officers, when Lee was loaded into
the van only minutes later.

   Second, contrary to Judge Williams’ statement, EMT Earl did not
"effectively agree[ ] with the officers that placing Lee on his side was
sufficient to mitigate any risk to Lee." In fact, the officers withheld
from Earl the most salient information she would have needed even
to appreciate the risk to Lee, much less to "effectively agree" that the
officers’ conduct in doing nothing more than placing Lee on his side
                         PARRISH v. CLEVELAND                           49
was sufficient to mitigate that risk. For, in response to Earl’s initial
inquiry as to why a spit mask had been placed on Lee, the officers
told Earl not that Lee had been "vomiting," but that Lee had been
"spitting." Indeed, Earl herself testified that it was only after this law-
suit was filed that she first learned that Lee had actually been vomit-
ing before the spit mask was placed on him. J.A. 757. As the Fairfax
County Police Department itself concluded during its internal investi-
gation of Lee’s death:

     Upon [the medical technicians’] arrival, Deputy Garlow
     apparently told [them] that Lee was wearing the Transport
     Hood because he was spitting. This statement was false, and
     it prevented the medical technicians from removing the
     mask for a more thorough evaluation.

J.A. 1331. Because the defendants’ false statement prevented Earl
from fairly assessing the risks to Lee, who — unbeknownst to Earl
— had previously been vomiting, no "effective agreement" with the
medical adequacy of the officers’ response can be inferred from
Earl’s actions.

   In denying the significance of the officer’s failure to inform Earl
that Lee had been vomiting, see ante at 19 n.14, Judge Williams thus
fails to give any credit to the conclusions drawn by the Fairfax
County Police Department in its own internal investigation. She also
overlooks the fact that while Earl may have been able to guess at
Lee’s intoxication, she never guessed that he was so intoxicated that
he had vomited several times already. Indeed, in her deposition, Earl
admitted that she made no effort to assess Lee’s actual level of intoxi-
cation, because she detected no odor, and that she "ha[d] no idea what
his level of intoxication was." J.A. 236. (In fact, of course, Lee’s
actual level of intoxication at that point was at least 0.35, see ante at
4, a level which is more than sufficient to cause impairment of per-
ception and mental processes, and almost sufficient to cause uncon-
sciousness).

   If anything, then, Earl’s role in the events leading to Lee’s death
actually serves not to undermine the obviousness of the risk inherent
in the spit mask’s use, as Judge Williams asserts, but to underscore
the obviousness of that risk. Despite the officers’ failure to tell Earl
50                       PARRISH v. CLEVELAND
that Lee had actually been seen to vomit already, Earl nonetheless
raised of her own accord the concern that Lee might vomit into the
spit mask. See J.A. 758. From this, a reasonable juror could conclude
not only that the risks associated with the spit mask were obvious, but
that these risks actually had been called to the officers’ attention and
were fresh in their minds at the time they loaded Lee into the van.

                                  IV.

   Under this circuit’s precedent in Odom, a jury could reasonably
conclude that the officers’ conduct in this case would constitute delib-
erate indifference even if the officers were unaware of the specific
ways in which use of the spit mask exacerbated the admitted risk that
Lee would aspirate on his own vomit. It follows a fortiori under
Odom that a jury could conclude that the officers’ conduct constituted
deliberate indifference, to the extent that the officers were aware that
use of the spit mask could increase the risk to Lee of suffocation, yet
did nothing more to prevent Lee’s death than to turn Lee on his side.
Because a jury could readily conclude that these officers were so
aware — precisely as this court held that a jury could find that the
officers in Odom were so aware of the dangers that befell Odom —
it is doubly indefensible for the majority to hold that no jury could
conclude that the officers’ conduct rose to the level of deliberate
indifference.

   I would affirm the district court’s denial of summary judgment to
the defendant officers, and I dissent from the majority’s refusal to fol-
low Odom and do the same.